DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2022 has been entered.
 
Claim status in the amendment received on 7/12/2022:
Claims 1, 3, 12-13  are amended.
Claim 14 has been cancelled.
New claim 25 has been added.
Claims 1-7, 9-13, 17 and 19-25 are pending.



Examiner Note
With respect to claim 13, giving the claim the broadest reasonable interpretation, the following limitation(s), underlined below, of this method claim (and similarly other method based conditional claims) are not given a patentable weight because they are not required to be performed when the condition(s) precedent are not met. Please see MPEP § 2111.04, II. CONTINGENT LIMITATIONS.

“the value of the one or more device settings includes a wireless behavior for the communication session including at least one of an off-channel scanning or power conservation setting for wireless data transmission when the client computing device is on battery power during or of the communication session , wherein configuring one or more device settings includes to reduce or halt off-channel scanning during the communication session if the client computing device is on battery power”

Nevertheless, the limitations are fully addressed in the following rejections.


Response to Arguments
The arguments have been fully considered but they are not persuasive.
The applicant argues that the configuration event of claim 1 is part of establishing the communication session, whereas the art continuously adjusting the communication session. However, the examiner respectfully traverses.
Even though the claim states “establishing”, the claim explicitly states  the configuration event received during the communication session which broadened the scope of “establishing” to encompass events occur during the communication session as those events participate in keeping the communication session established. Therefore, the rejections for the respective claims are maintained.

Allowable Subject Matter
Claims 17,19-20 and 22-23 allowed.
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 12  and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Pub. No.: US 20070211631 A1) in view of Chan (Patent No.: US 7181532 B1).
As to claim 1, Rahman teaches a client computing device comprising: at least one processor (fig. 2, 30); and
one or more computer-readable storage media including instructions stored thereon that, responsive to execution by the at least one processor, cause the client computing device perform operations including: establishing, by the client computing device connected to a network, a communication session between the client computing device and an endpoint device (fig. 2, between 30 and 20), wherein the establishing comprises:
receiving, at the client computing device, a configuration event for the communication session from a network controller ([0030], UpdateTrafficQoS teaches a configuration event, QoSManager teaches a network controller), the configuration event being specific to media to be transferred between the client computing device and the endpoint device during the communication session (paragraph [0030], i.e. controlling the traffic), wherein the  configuration event is received independently from receiving packets of the communication session between the client computing device and the endpoint device (fig. 2 and paragraph [0045], i.e. out of band);
processing the configuration event to identify a value of one or more device settings to apply to the client computing device, the value of the one or more device settings specific to the communication session between the client computing device and the endpoint device and to the network to which the client computing device is connected (paragraph [0030], “…to reduce the amount of traffic inserted by the sender by an amount specified by the UpdateTrafficQoS action…”);
configuring one or more device settings of the client communication device for the communication session based on the identified value (paragraphs [0030] and [0034]).
Rahman does not explicitly teach configuring the session based on media type.
However, in the same field of endeavor (configuring client devices) Chan teaches a configuration event for the communication session from a network controller, the configuration event being specific to a type of media to be transferred between the client computing device and the endpoint device during the communication session (col. 4, lines 30-42 and col. 5, lines 19-24, “specific application and sub-application data”).
Based on Rahman in view of Chan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate configuring the session based on media type (taught by Chan) with the system of controlling a client device in a communication session (taught by Rahman) in order to make sure that the clients participating in the communication session are processing the communication session as expected for each specific media type used in a session, thus improving user experience during the communication session. 

As to claim 4, Chan further teaches wherein the value of the one or more device settings includes a quality of service (QoS) marking to be applied to data packets of the communication session, and wherein said configuring comprises applying the quality of service (QoS) marking to data packets of the communication session that are transmitted by the client computing device (col. 4, lines 30-42 and col. 5, lines 19-24). The limitations of claim 4 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis. 
As to claim 7, Rahman teaches receiving multiple reconfiguration events configured with changes to the value of the one or more device settings of the communication session during the communication session (paragraph [0034]); and reconfiguring attributes of the client computing device based on the changes to the value of the one or more device settings of the communication session during the communication session (paragraph [0034]).
As to claim 12, the claim limitations are substantially similar to claim 1. Please refer to claim 1 above.

As to claim 21, Rahman teaches wherein the processing the configuration event to identify the value of the one or more device settings includes processing the configuration event to identify the value of the one or more device settings to apply to the client computing device specific to the media to be transferred between the client computing device and the endpoint device during the communication session and to the network to which the client computing device is connected (paragraph [0030]).
Rahman does not explicitly teach configuring the session based on media type.
However, in the same field of endeavor (configuring client devices) Chan teaches processing the configuration event to identify the value of the one or more device settings to apply to the client computing device specific to the type of media to be transferred between the client computing device and the endpoint device during the communication session  (col. 4, lines 30-42 and col. 5, lines 19-24, “specific application and sub-application data”).
Based on Rahman in view of Chan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate configuring the session based on media type (taught by Chan) with the system of controlling a client device in a communication session (taught by Rahman) in order to make sure that the clients participating in the communication session are processing the communication session as expected for each specific media type used in a session, thus improving user experience during the communication session. 

Claim 2  is rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Pub. No.: US 20070211631 A1) in view of Chan (Patent No.: US 7181532 B1) and further in view of Chia et al. (Pub. No.: US 20060218302 A1).
As to claim 2, Rahman teaches wherein said processing comprises processing data included with the configuration event to identify the value of the one or more device settings to apply to the client computing device specific to the communication session between the client computing device and the endpoint device and to the network to which the client computing device is connected (paragraph [0030]).
Rahman in view of Chan does not teach an API included with the event.
However, in the same field of endeavor (configuring client devices) Chia teaches processing application programming interface (API) data included with the configuration event to identify the value of the one or more device settings to apply to the client computing device specific to the communication session  (paragraph [0100]).
Based on Rahman in view of Chan and further in view of Chia, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate API included with the event (taught by Chia) with configuring the session based on media type (taught by Chan) with the system of controlling a client device in a communication session (taught by Rahman) in order to make sure that the clients participating in the communication session are processing the communication session as expected for each specific media type used in a session, thus improving user experience during the communication session, and  in order to utilize the API to report service quality to quality manager for parameter adjustment when needed. 

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Pub. No.: US 20070211631 A1) in view of Chan (Patent No.: US 7181532 B1) and further in view of Liang et al. (Pub. No.: US 20080222294 A1).
As to claim 3, Rahman teaches wherein the value of the one or more device settings includes a behavior for the communication session, and wherein said configuring comprises configuring a device of the client computing device to perform according to the behavior (paragraph [0030]).
Rahman in view of Chan does not teach reduce or halt off-channel scanning during communication session.
However, in the same field of endeavor (communication device) Liang teaches value of the one or more device settings includes a wireless behavior for the communication session including an off-channel scanning setting when the client computing device is on battery power during or of the communication session, wherein configuring one or more device settings includes to reduce or halt off-channel scanning during the communication session if the client computing device is on battery power, and wherein said configuring comprises configuring a wireless device of the client computing device to perform according to the wireless behavior (paragraph [0006]).
Based on Rahman in view of Chan and further in view of Liang, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reduce or halt off-channel scanning during communication session (taught by Liang) with configuring the session based on media type (taught by Chan) with the system of controlling a client device in a communication session (taught by Rahman) in order to make sure that the clients participating in the communication session are processing the communication session as expected for each specific media type used in a session, thus improving user experience during the communication session, and in order to provide the user with more stable connection during a communication session and conserve device resources based on the communication session as motivated by Liang (paragraph[0006]). 

As to claim 13, the claim limitations are substantially similar to claim 3. Please refer to claim 3 above.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Pub. No.: US 20070211631 A1) in view of Chan (Patent No.: US 7181532 B1) and further in view of Cao et al. (Pub. No.: US 20140098682 A1).
As to claim 9, Rahman in view of Chan does not teach receiving a list of wireless access points.
However, in the same field of endeavor (configuring client devices) Cao teaches  receiving further comprises receiving a list of wireless access points (WAP) from the network controller, and the operations further include selecting a WAP from the list for the client computing device to connect for the communication session (paragraphs [0051] and [0022]).
Based on Rahman in view of Chan and further in view of Cao, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate receiving a list of wireless access points (taught by Cao) with configuring the session based on media type (taught by Chan) with the system of controlling a client device in a communication session (taught by Rahman) in order to make sure that the clients participating in the communication session are processing the communication session as expected for each specific media type used in a session, thus improving user experience during the communication session, and in order to provide the user with more stable connection. 

Claims 10, 11 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Pub. No.: US 20070211631 A1) in view of Chan (Patent No.: US 7181532 B1) and further in view of Miller et al. (Patent. No.: US 5537415 A).
As to claim 10, Rahman in view of Chan does not teach overriding a power setting based on a communication session.
However, in the same field of endeavor (communication device) Miller teaches receiving a notification event  indicating that a communication session is in progress and that wireless functionality of the client computing device is not to be reduced; and responsive to receiving the notification event, overriding a default setting of the client computing device that reduces power for wireless data transmission for the client computing device when operating on battery power (col. 5, lines 57 – col. 6, line 16).
Based on Rahman in view of Chan and further in view of Miller, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate overriding a power setting based on a communication session (taught by Miller) with configuring the session based on media type (taught by Chan) with the system of controlling a client device in a communication session (taught by Rahman) in order to make sure that the clients participating in the communication session are processing the communication session as expected for each specific media type used in a session, thus improving user experience during the communication session, and in order to provide the user with more stable connection during a communication session. 
As to claim 11, Miller further teaches receiving an additional notification event  indicating that the communication session has terminated; and responsive to receiving the additional notification event, resuming the default setting of the client computing device that reduces power for wireless data transmission for the client computing device when operating on battery power. (col. 5, lines 57 – col. 6, line 16). The limitations of claim 11 are rejected in view of the analysis of claim 10 above, and the claim is rejected on that basis.

As to claim 25, Rahman teaches wherein processing the configuration event to identify the value of one or more device settings to apply to the client computing device includes processing the configuration event to identify the value of one or more device settings to apply to the client computing device specific to: the communication session between the client computing device and the endpoint device (paragraph [0030]); the network to which the client computing device is connected (paragraph [0030]).
Rahman in view of Chan does not teach settings specific to a power status of the client computing device.
However, in the same field of endeavor (communication device) Miller teaches settings to apply to the client computing device specific to a power status of the client computing device (col. 5, lines 57 – col. 6, line 16).
Based on Rahman in view of Chan and further in view of Miller, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate settings specific to a power status of the client computing device (taught by Miller) with configuring the session based on media type (taught by Chan) with the system of controlling a client device in a communication session (taught by Rahman) in order to make sure that the clients participating in the communication session are processing the communication session as expected for each specific media type used in a session, thus improving user experience during the communication session, and in order to provide the user with more stable connection during a communication session. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rahman et al. (Pub. No.: US 20070211631 A1) in view of Chan (Patent No.: US 7181532 B1) and further in view of Burgan et al. (Pub. No.: US 20130012258 A1).
As to claim 24, Rahman teaches wherein the value of the one or more device settings includes a behavior for the communication, and wherein said configuring comprises configuring a device of the client computing device to perform according to the behavior (paragraph [0030]).
Rahman in view of Chan does not teach not reducing power for wireless data transmission based on a communication session.
However, in the same field of endeavor (communication device) Burgan teaches value of the one or more device settings includes a wireless behavior for the communication session including a power conservation setting for wireless data transmission when the client computing device is on battery power during or of the communication session, wherein configuring one or more device settings includes to not reduce power for wireless data transmission during the communication session if the client computing device is on battery power, and wherein said configuring comprises configuring a wireless device of the client computing device to perform according to the wireless behavior (paragraph [0008]).
Based on Rahman in view of Chan and further in view of Burgan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate reducing power for wireless data transmission based on a communication session (taught by Burgan) with configuring the session based on media type (taught by Chan) with the system of controlling a client device in a communication session (taught by Rahman) in order to make sure that the clients participating in the communication session are processing the communication session as expected for each specific media type used in a session, thus improving user experience during the communication session, and in order to provide services with high priority with more stable and high quality connection during a communication session as motivated by Burgan (paragraph [0008]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551. The examiner can normally be reached Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        7/29/2022